DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 06/23/2022 claims, is as follows: Claims 1 and 10 have been amended; Claims 6, and 11-19 have been canceled; and claims 1-5, and 7-10 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1:
The limitation “a solids separating device for separating” in lines 2-3
“device” is the generic placeholder. 
“for separating ” is the functional language.
In claim 9:
The limitation “a mixing element”
“element” is the generic placeholder. 
“for mixing ” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a solids separating device" recited in claim 1 has been described in originally-filed specification on p. 07 lines 23-25 as “a fluidized bed extractor”. 
The limitation “a mixing element" recited in claim 9 has been described in originally-filed specification on p. 12 lines 18-19 as “jet mixer or shear stirrer”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1:
The limitation "the device for extracting aroma substances from vegetable aroma carriers into a brewing liquid" in lines 5-6 (similarly applying to line 9) renders the claim indefinite because there is a previous instance of “a brewing liquid” recited in the preamble. It is unclear if it refers to the same brewing liquid recited in the preamble. 
For the purpose of substantive examination, it is presumed that it is being referred to the same brewing liquid. 
In claim 10:
The limitation "the device for extracting aroma substances from vegetable aroma carriers into a brewing liquid" in lines 2-3 renders the claim indefinite because there is a previous instance of “a brewing liquid” recited in the preamble of claim 1. It is unclear if it refers to the same brewing liquid recited in the preamble.
For the purpose of substantive examination, it is presumed that it is being referred to the same brewing liquid. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Banke (US 20140186505, previously cited) in view of Scheller (US 20140072691, previously cited) and Coutts (US 3234026, previously cited)
Regarding Claim 1, Banke discloses a device (device) for extracting aroma substances (aroma substances) from vegetable aroma carriers (solid plant based aroma bearers) into a brewing liquid (brew liquid) (abstract), comprising a solids separating device (process container 1) for separating the vegetable aroma carriers (aroma bearers 9) from the brewing liquid (brew liquid) in flow (para. 0019-0021), the solids of the aroma carriers (aroma bearers) being held back in the solids separating device (process container 1) (para. 0057) (it is noted because sieve device 13 allows only small solid particles pass, what remain in the process container 1 after brew liquid has been transferred to vessel 4 are big chucks of solid particles). 

    PNG
    media_image1.png
    409
    401
    media_image1.png
    Greyscale

Banke does not disclose the device for extracting aroma substances from vegetable aroma carriers into the brewing liquid comprises a heater for heating the suspension of brewing liquid and aroma carriers to an isomerization temperature at which the a-acids contained in the aroma carriers are converted into iso-a-acids, and wherein the device for extracting aroma substances from vegetable aroma carriers into the brewing liquid comprises a cooler for cooling the suspension of brewing liquid and aroma carriers to a cooling temperature below the isomerization temperature after isomerization.  
However, Scheller discloses a heater (“heatable first particle size reduction stage 12) for heating the suspension of brewing liquid and aroma carriers (hop extract 10 and wort 07) to an isomerization temperature at which the a-acids (alpha acids) contained in the aroma carriers (hop products) are converted into iso-a-acids (iso-alpha acids) (para. 0038 and 0002).  

    PNG
    media_image2.png
    385
    694
    media_image2.png
    Greyscale

Coutts discloses a cooler (heat exchange D) for cooling the suspension of brewing liquid and aroma carriers (clarified fermented liquid) to a cooling temperature below the isomerization temperature after isomerization (col. 3, lines 55-60).  

    PNG
    media_image3.png
    208
    400
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for extracting aroma substances from vegetable aroma carriers into the brewing liquid of Banke to include the heater for heating the suspension of brewing liquid and aroma carriers to the isomerization temperature, in order to ensure that the aroma carriers are converted into water-soluble form to consistently fix with the brewing liquid (para. 0003). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device for extracting aroma substances from vegetable aroma carriers into the brewing liquid of Banke to include the cooler for cooling the suspension of brewing liquid and aroma carriers as taught by Coutts, in order to cool the brewing liquid to desired temperature for later processing i.e. storage. 

Regarding Claim 4, the modification of Banke, Scheller, and Coutts discloses a buffer vessel (process container 1 of Banke) in which the suspension of brewing liquid (brew liquid) and aroma carriers (aroma bearers 9 of Banke) can be heated during isomerization (isomerization of Scheller) (“heatable first particle size reduction stage 12”, para. 0038 of Scheller). 

Regarding Claim 5, the modification of Banke, Scheller, and Coutts discloses the heater (device 08 of Scheller) is realized in the manner of a flow heater (“device 08 for heating the fluid 07 can be integrated into the duct.”, para. 0038 of Scheller), wherein the suspension can be pumped through the flow heater (device 08 of Scheller) during heating using a pump (pump 82 of Banke) and can be heated in flow.  

Regarding Claim 7, the modification of Banke, Scheller, and Coutts discloses substantially all the features as set forth above, wherein the cooler (heat exchange D) is realized in the manner of a flow cooler (heat exchange D), wherein the suspension can flow through the flow cooler (heat exchange D) during cooling and can be cooled in flow (col. 3, lines 55-60).  
The modification of Banke, Scheller, and Coutts does not disclose the suspension can be pumped through the flow cooler during cooling using a pump. 
However, Coutts discloses a pump is used to move a settled yeast in a pipe 17 to surplus yeast tanks (col. 4, lines 29-32; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Banke to include the pump to move the suspension of brewing liquid and aroma carriers from the solids separating device through the heat exchanger to be cooled as taught by Coutts. Using pump move fluid is known in the art. 

Regarding Claim 8, the modification of Banke, Scheller, and Coutts discloses the buffer vessel (first particle size reduction stage 12 of Scheller) is realized as a pressure vessel in which the suspension of brewing liquid and aroma carriers (hop extract 10 and wort 07 of Scheller) can be heated under pressure (para. 0038 of Scheller).  

Regarding Claim 9, the modification of Banke, Scheller, and Coutts discloses substantially all the features as set forth above, except a mixing element for mixing the suspension of brewing liquid and aroma carriers during isomerization in order to homogenize the temperature distribution is disposed in the fluidized bed extractor or in the buffer vessel.  
However, Scheller discloses a mixing element (shear stirrer) for mixing the suspension of brewing liquid and aroma carriers (wort 07 and hop extract 10) during isomerization (isomerization) in order to homogenize the temperature distribution is disposed in the buffer vessel (first particle size reduction stage 12) (para. 0038 and 0029).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Banke to include the mixing element for mixing the suspension of brewing liquid and aroma carriers during isomerization as taught by Scheller, in order to maintain the temperature constant in the buffer vessel (para. 0029). 

Regarding Claim 10, Scheller discloses the heater is realized in the manner of a brewhouse vessel (wort kettle 04), the device for extracting aroma substances from vegetable aroma carriers into a brewing liquid (brewhouse 01) comprising a transfer line (feed ducts 19) in which at least part of the suspension of brewing liquid and aroma carriers (wort 07 and hop extract 10) can be pumped into the brewhouse vessel (wort kettle 04) after the extraction of aroma substances (para. 0039), wherein the suspension of brewing liquid and aroma carriers can be boiled in the brewhouse vessel together with wort for isomerization (para. 0039).

    PNG
    media_image4.png
    386
    677
    media_image4.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Banke, Scheller, and Coutts, in view of Evanko (US 20110124068, previously cited)
Regarding Claim 3, the modification of Banke, Scheller, and Coutts discloses substantially all the features as set forth above. Scheller discloses the heater heats the suspension of brewing liquid and aroma carriers (para. 0038). 
The modification of Banke, Scheller, and Coutts does not disclose the heater is realized in the manner of a heating element, wherein the suspension of brewing liquid and aroma carriers contained in the fluidized bed extractor can be heated using the heating element.  
However, Evanko discloses a heating element to heat aqueous solution in a tank (para. 0105). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluidized bed extractor of Banke to include the heating element as taught by Evanko, in order to heat the suspension of brewing liquid and aroma carriers using the known heating element as a heat source. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Banke, Scheller, and Coutts, in view of Mulder (US 20090311371, previously cited)
Regarding Claim 2, the modification of Banke, Scheller, and Coutts discloses substantially all the features as set forth above, wherein the solids separating device (process container 1) is realized in the manner of a fluidized bed extractor (it is noted the process container 1 extracts liquid from the container leaving behind solids that do not pass through the sieve device 13), said fluidized bed extractor (process container 1) being able to accommodate a suspension bed that is composed of the brewing liquid (brew liquid) and of the solid particles contained in the aroma carriers (aroma bearers 9) (para. 0055 of Banke), and the fluidized bed extractor (process container 1) having at least one inlet (inlets 11 and 12) and one outlet (outlet 14) for the brewing liquid (para. 0030), and wherein the brewing liquid (brew liquid) can be pumped from the inlet (inlet 12) through the fluidized bed extractor (process container 1) to the outlet (outlet 14) with a feed pump (pump 82) (para. 0034 of Banke), and wherein the feeding speed of the feed pump (pump 82) can be set to a value as desired by a user (para. 0034 of Banke). 
The modification of Banke, Scheller, and Coutts does not disclose the feeding speed of the feed pump can be set to a value at which the average vertical feeding speed of the brewing liquid in the fluidized bed extractor is lower than the average vertical sedimentation speed of the solid particles in the fluidized bed extractor.  
However, Mulder discloses a separator i.e hydrocyclone that separates solids from liquids (para. 0060) (it is noted that even though Mulder is silent regarding the feeding speed of the feed pump can be set to a value at which the average vertical feeding speed of the brewing liquid in the fluidized bed extractor is lower than the average vertical sedimentation speed of the solid particles in the fluidized bed extractor or hydrocyclone, it is evidenced in attached video in a non-patent literature, “Hydrocyclone Working Principle” to David Michaud (https://www.911metallurgist.com/blog/hydrocyclone-workingprinciple), published 08/06/2015. Michaud discloses a pump introduces slurry into a hydrocyclone. The pump helps generates centrifugal force or spiral path in the hydrocyclone, wherein the average vertical feeding speed of the brewing liquid (water) is lower than the average vertical sedimentation speed of the solid particles (settling rate of solid particles) in a hydrocyclone). 

    PNG
    media_image5.png
    470
    525
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fluidized bed extractor of Banke with the hydrocyclone of Mulder as the solid and liquid separator, wherein the feeding speed of the feed pump can be set to the value at which the average vertical feeding speed of the brewing liquid in the fluidized bed extractor is lower than the average vertical sedimentation speed of the solid particles in the fluidized bed extractor. Doing so would allow the device of Banke to utilize the hydrocyclone, which is a known device, to separate solid from liquid. The modification results in the average vertical feeding speed of the brewing liquid in the fluidized bed extractor is lower than the average vertical sedimentation speed of the solid particles in the fluidized bed extractor, which is known to occur in the known hydrocyclone that separates solid from liquid. 

Response to Amendment
With respect to Specification: since amendment made to Specification, objection to the Specification is withdrawn. 
With respect to Rejection 112b: since amendments made to the claims, 112b rejections are withdrawn. 

Response to Argument
Applicant's arguments filed on 06/23/2022 have been considered but they are respectfully not found persuasive because: 
Applicant’s Arguments: with respect to claim 1 on p. 7-8 of the Remarks, “None of the cited references discloses a cooling device that cools the suspension of brewing liquid and aroma carriers after isomerization to a cooling temperature below the isomerization temperature. None of the cited references, further, recognizes the beneficial influence of cooling with respect to undesirable decomposition processes, nor does any of the cited references disclose a cooling device arranged in such a way as to permit cooling of the suspension after isomerization.
Coutts, which the Office Action cites with respect to claim 6, discloses a process and an
apparatus for the production of beer, in particular for the fermentation of brewing wort. Coutts
proposes to accelerate the fermentation process by continuously feeding wort and maintaining a
relatively high fermentation temperature. Corresponding devices for implementing the proposed
process are shown in Figs. 1 to 6, where Fig. 1 also shows, among other things, a heat exchanger (D) for cooling the liquid discharged from the fermentation tank (A). However, Coutts only describes cooling of the fermented liquid as optional prior to introduction of the liquid into the storage tank. Coutts only discloses an arrangement of the heat exchanger to cool the brewed
beverage only after the brewing process is complete and before the brewed beverage is fed into a
storage tank. The heat exchanger D is located at a point in the process where the liquid no longer or never has an isomerization temperature. Rather, this point in the process is in the fermentation between main fermentation and secondary fermentation, where the temperature (of the beer) is only lowered from perhaps 20-25 °C to a lower temperature. No person skilled in the art would use an isomerization temperature (around 90-100 °C) at this point, as this would completely kill the yeast still present. Therefore, at this point of fermentation in the process, cooling as proposed according to Coutts no longer affects the isomerization of the iso-a-acids, because there is no cooling below the isomerization temperature, but rather cooling to the desired storage temperature. Thus, Coutts does not recognize the advantages of cooling a suspension of brewing liquid and aroma carriers below the isomerization temperature to prevent negative decomposition processes.
Scheller discloses an isomerization of the a-acids by temperature treatment, which
converts the a-acids to water-soluble iso-a-acids, but states in paragraph [0019] that the
isomerization temperature should be essentially the same as the wort boiling temperature in the
main beer making process in order to apply essentially the same temperature loads in both subprocesses Scheller teaches away from cooling. Thus, Scheller does not teach or suggest changing the temperature load in one of the sub-processes, particularly in isomerization, by selective cooling using a cooling device.
Banke discloses a process and an apparatus for extracting aroma substances from solid
vegetable aroma carriers in a brewing liquid, wherein the brewing liquid in a vortex flows
through a supply of the aroma carriers. As is also particularly apparent from the figures of
Banke, a screen may be disposed in the process vessel to retain components of the aroma carriers in the process vessel. Thus, Banke substantially discloses an apparatus for extracting aroma carriers, but does not disclose a heating device, and further does not recognize the necessity of converting a-acids into iso-a-acids.”
Examiner’s Responses:
The applicant’s arguments are respectfully not found persuasive. It is respectfully noted the claim limitation is a product claim that broadly recites (1) a solids separating device (2) a heater for heating the suspension of brewing liquid and aroma carriers to an isomerization temperature, and (3) a cooler for cooling the suspension of brewing liquid and aroma carriers to a cooling temperature below the isomerization temperature after isomerization. 
The primary reference Banke is relied upon for the teaching of solids separating device (process container 1) (para. 0057). The secondary reference Scheller is relied upon for the teaching of heating fluid in container 12 until isomerization occurs that results in alpha acids are converted into iso-alpha acids (para. 0002 and 0038). The motivation for combining Banke and Scheller is to ensure aroma carriers are converted into liquid form to mix with the brewing liquid during isomerization. The third reference Coutts is relied upon for the teaching of cooling of liquid by heat exchange D after heating the liquid in vessel A (col. 3, lines 35-60). In other words, the cooling takes place in heat exchange D sequentially after heating the liquid A. Coutts states it is desirable to reduce temperature before transferring liquid to holding vessel E. The claim limitation only requires cooling of the brewing liquid after isomerization- process occurs by heating liquid until isomerization occurs. It is evident looking at Fig. 1 of Coutts that cooling by heat exchange D is downstream of the heating vessel A. 
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761